The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on September 20, 2019 is acknowledged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kositsup in view of Johnson (US 2012/0073355) and McDermitt or Marynick (newly cited and applied) and further in view of van Iersel (Journal of the American Society for Horticultural 2 assimilation rate, photosynthetic capacity, and stomatal conductance in rubber trees.  Shoots of the tropical latex-producing tree Hevea brasiliensis (rubber tree) grow according to a periodic pattern, producing four to five whorls of leaves per year.  All leaves in the same whorl were considered to be in the same leaf-age class, in order to assess the evolution of photosynthesis with leaf age in three clones of rubber trees, in a plantation in eastern Thailand.  Light-saturated CO2 assimilation rate (Amax) decreased more with leaf age than did photosynthetic capacity (maximal rate of carboxylation, Vcmax, and maximum rate of electron transport, Jmax), which was estimated by fitting a biochemical photosynthesis model to the CO2-response curves.  Nitrogen-use efficiency (Amax/Na, Na is nitrogen content per leaf area) decreased also with leaf age, whereas Jmax and Vcmax did not correlate with Na.  Although measurements were performed during the rainy season, the leaf gas exchange parameter that showed the best correlation with Amax was stomatal conductance (gs).  An asymptotic function was fitted to the Amax-gs relationship, with R² = 0.85.  Amax, Vcmax, Jmax and gs varied more among different whorls in the same clone than among different clones in the same whorl.  They concluded that leaf whorl was an appropriate parameter to characterize leaves for the purpose of modelling canopy photosynthesis in field-grown rubber trees, and that stomatal conductance was the most important variable explaining changes in Amax with leaf age in rubber trees.  Of particular relevance to the instant claims are the second full paragraph of page 68 teaching that all gas exchange measurements were made on attached leaves with a portable photosynthesis system (LI-6400).  Light was supplied with red-blue light emitting diodes (6400-02B LED light source).  The CO2 concentration of the reference air (360 μmol mol–1) entering the leaf chamber was controlled with a CO2 mixer.  Air relative humidity and leaf temperature were maintained constant at ambient level during the measurement.  Also relevant toward the claims is the paragraph bridging pages 69-70 teaching that CO2-response curves were fit according to the Farquhar model in which net assimilation (A) is limited either by the activity of Rubisco at saturating RuBP (Ac) or by RuBP concentration (Aj).  Photosynthetic capacity (Vcmax and Jmax) was estimated from the response of A to intercellular leaf CO2 concentration (Ci, CO2-response curve or A/Ci curve).  The recording of an A/Ci curve was started at an ambient CO2 concentration of 360 µmol mol–1 and a saturating PPF of 1600 µmol m–2 s–1.  The leaf chamber 2 concentration was then decreased stepwise to 250, 200, 150, 100, and 50 µmol mol–1 and then increased stepwise from 360 to 600, 800, 1,000, 1,100, 1,200, 1,400 and 1,600 µmol mol–1 to obtain Ac and Aj parts of each full curve (RuBP carboxylation and regeneration limited parts of A/Ci curve, respectively).  The value of A at each concentration was recorded only once A and gs had stabilized.  Leaf temperature was maintained at a constant ambient level during the measurement cycle.  A/Ci curves were fit by nonlinear least squares regression using commercially available software, assuming where P25 is the value of Vcmax (or Jmax) at 25 °C, P is the value of Vcmax (or Jmax) at leaf temperature, Tref is the reference temperature of 25 °C (298.15 K), Ea is the activation energy [J mol–1], R the gas constant (8.314 J K–1 mol–1) and T is leaf temperature [K].  Also relevant is figure 1 showing an example of one A/Ci curve fitting of a 2-year-old potted RRIM 600 clone.  Farquhar’s model was fit to the data of the response of light-saturated CO2 assimilation rate (Amax) to intercellular CO2 concentration (Ci) in order to estimate Vcmax and Jmax.  Kositsup does not teach the specifics of the LI-6400 portable photosynthesis system structure, using a continuously varied concentration over the CO2 concentration ranges measured or measuring the A/Ci values in an empty leaf chamber.  
In the Johnson patent publication, figure 1a illustrates the flow path in a prior photosynthesis measurement system where the flow is split at the console, remote from the sensor head.  Paragraph [0038] in describing experiments using the LI-COR Biosciences LI-6400 teaches that diffusion through flexible tubing, gaskets, and pneumatic connectors is a significant and quantifiable issue.   In one experiment, to eliminate diffusion sources/sinks from the leaf chamber, the chamber was removed from the LI-6400 head (see, e.g., figure 1a) and was replaced with an aluminum block and a vinyl gasket as shown in FIG. 2.  In other words, figure 1a shows a structure of an LI-6400 instrument.  Paragraph [0009] references figure 1a and teaches that in open photosynthesis systems, a conditioned air stream is typically split into two streams at the console, remote from the sensor head, and flows to the sensor head via two separate paths as illustrated in figure 1a.  The first flow path (known as reference) passes through a gas analyzer (e.g., Infra-Red Gas Analyzer or IRGA) which measures constituent gas concentrations (CO2 and/or H2O).  The second flow path (known as sample) passes through a sample chamber (leaf chamber) in which gas exchange occurs.  This second sample flow path exits the chamber and enters a second gas analyzer (e.g., IRGA).  The difference between the 2) and transpiration (H2O).  As photosynthesis and transpiration measurements are based on concentration differences in these two gas streams, the accuracy in measuring the difference is more critical than measuring the absolute concentration of either.  Diffusive parasitic sources and/or sinks present in the tubing, connectors, and fittings that supply the head with the sample and reference gas streams can compromise measurement accuracy.  Paragraph [0012] teaches that embodiments provide system flow path designs that help minimize the impact of diffusion.  By reducing the magnitude of parasitic source and sinks, lower rates of photosynthesis and transpiration can be more accurately measured, e.g., without the need for extensive empirical compensation.  Paragraphs [0034]-[0035] teach that figure 1b illustrates an embodiment of a flow path in a gas exchange measurement system (10) .  The gas exchange measurement system includes a console (15) and a sensor head (20) remote from the console.  The console typically includes, or is connected with, one or more gas sources and gas conditioning equipment.  For example, in the context of photosynthesis and transpiration measurements, gas sources would include reservoirs of CO2 and H2O, and conditioning equipment for conditioning each gas concentration.  A flow path (17) connecting the console with the sensor head typically includes flexible tubing and connectors.  The flow path provides a single stream or gas flow path to a flow splitting mechanism (25) in the sensor head.  The flow splitting mechanism receives a stream of gas from the console and splits the flow into two separate flow paths.  One stream is provided to the chamber (30) (e.g., sample stream) and the other stream (e.g., reference stream) is provided to a reference gas analyzer (50).  A second gas analyzer (40) receives and analyzes gas from the chamber.  Both gas analyzers might each include an Infra-Red Gas Analyzer (IRGA), as is known in the art, or other gas analyzer.  It is desirable that flow path lengths and the number of connections downstream of the flow split device be minimized to reduce parasitic sources and sinks which differentially affect concentrations in the two flow paths.  Hence, the flow path is split in the sensor head proximal to the sample chamber.  The majority of parasitic sources and sinks, which are located upstream of the sensor head in figure 1b, affect only a single air stream (flow path 17) when the flow is split at the sensor head.  Parasitic sources and sinks which impact the sample and reference streams independently are advantageously minimized.  Paragraph [0047] teaches an open-path gas exchange analysis system that includes a first gas analyzer (e.g., IRGA) configured to measure a first concentration of a gas entering the gas inlet 2 and/or H2O.  
In the paper McDermitt teaches that CO2 response curves can be measured with a field-portable closed-loop photosynthesis system.  Assimilation rate versus internal CO2 response curves provide an important tool for assessing the efficiency and capacity of the photosynthetic system.  Prior to the paper, measurement of CO2 response curves was mostly limited to laboratory studies, where elaborate gas exchange systems were available, or to mobile field laboratories.  The paper reports the use of a portable photosynthesis system (LI-6200) for measurement of response curves.  The LI-6200 uses a closed-loop design in which continuously varying CO2 concentrations are provided as the leaf removes CO2 from the system.  A typical measurement requires 10-25 minutes, depending upon chamber volume, leaf area and assimilation rate.  Response curves measured on well-watered soybean and cotton were compared to those measured with a fully controlled steady state system (see figure 1.  The last two paragraphs of page 417s teach that a baseline CO2 response curve was measured by placing a single soybean leaflet in the assimilation chamber of the LI-6200 and allowing the leaflet to remove CO2 until the compensation point was reached.  Assimilation rate, conductance and internal CO2 concentration were computed every 5 ppm or so as the chamber CO2 mole fraction declined.  This was repeated 2 more times and all curves were coincident.  A 4th curve was prepared in which the CO2 mole fraction was held constant (± 5 µmol•mol-l) for 5 minutes at 7 2 injector.  Assimilation, conductance and Ci were then measured in transient mode by allowing the CO2 mole fraction to decline a few ppm from each of the preset levels.  Since the curve measured by continuous drawdown is coincident with that measured after a 5 minute equilibration at each CO2 level, they concluded that the 2 methods are equivalent.  Soybean leaflets are evidently able to maintain a quasi-steady state with a slowly declining (0.01-1 ppm•s-1) external CO2 concentration.  Three other experiments gave the same result.  To further evaluate results obtained with the LI-6200, response curves were measured on soybeans with a steady state system and side-by-side measurements were made on the same leaves under similar conditions with the LI-6200 (see figure 2).  Correspondence between the 2 methods is generally excellent except that the CO2 compensation point is slightly overestimated by the LI-6200.  They taught that at low chamber CO2 mole fractions, a large CO2 gradient exists between chamber air and ambient air exaggerating chamber leaks that are normally small.  Leaks would cause an underestimation of the assimilation rate, and consequently, an overestimation of the compensation point.  The effects of system leaks and control of leaf temperature were tested and discussed.  The first two paragraphs of page 418s teach that chamber leaks can be modeled by the following expression: (dCchamber/dt) = (Cambient - Cchamber/) in which dCchamber/dt is the CO2 change rate due to chamber leaks (s-1), Cambient is the CO2 mole fraction of ambient air surrounding the chamber (µmol•mol-l or ppm), Cchamber is the chamber CO2 mole fraction, and  is the leak rate time constant (s).  A simple leak test was performed by first reducing the chamber CO2 mole fraction to 50-100 ppm using the system CO2 scrubber, and then measuring the rate of CO2 increase (dCchamber/dt) with a filter paper leaf replica in the chamber.  Since the chamber CO2 mole fraction is always known, and the ambient CO2 mole fraction is constant and easily measured,  can be computed.  They found that t was constant and independent of the CO2 gradient for a given set of conditions.  Once , Cchamber and Cambient are known, the leak rate can be computed and subtracted from the measured CO2 change rate.  The LI-6200 can be programmed to calculate the leak rate and correct each assimilation measurement as the chamber CO2 mole fraction declines.  Additionally, both corrected and uncorrected data can be stored.  As the experiments reported in figures 2-5 progressed, declined from about 15,000 s to about 7,000 s, presumably due to chamber gasket deterioration.  The effects of leaks on the LI-6200 data from figure 2 are shown in figure 3 for 2 values of .  Chamber leaks have important effects at low chamber CO2 mole fractions, but negligible effects at ambient levels.  In ordinary 2 concentrations are near ambient, only small gradients exist to drive CO2 diffusion into the chamber, so chamber leaks are not a problem.  However, when CO2 response curves are being measured, leak tests should be performed regularly, and the data corrected accordingly.  Figure 4 shows the LI-6200 data from figure 2 after the leak correction was applied.  The correspondence between the steady state and LI-6200 results is excellent.  Similar results were obtained in a 2nd experiment.  The paragraph bridging the columns of page 419s teaches that these and other experiments support the conclusion that well-watered C-3 plant leaves are able to maintain a quasi-steady state with respect to CO2 mole fractions which change at the rates observed in typical experiments (e.g., 0.01-1 ppm•s-1). Under these conditions, the transient approach provides a valid method for measuring CO2 response curves.  It is rapid and convenient inasmuch as it does not require a series of mixed gasses or long equilibration times, and it can be performed with a compact and portable instrument.  
In the paper Marynick presents a mathematical treatment of rate data obtained in biological flow systems under nonsteady state conditions.  The problem of determining gas exchange rates from flow system data under nonsteady state conditions was analyzed.  A correction factor is presented for obtaining constant rates under nonsteady state conditions.  A general formula for obtaining any rate under nonsteady state conditions is also given.  Turnover time is defined and discussed in terms of the mathematics presented.  The origins of nonsteady states and steady states in flow systems are discussed, as are some of the experimental advantages of working under nonsteady state conditions.  The second paragraph on page 680 teaches that in a flow system, tissue is enclosed in a container and air or a modified atmosphere is passed through the container at a known rate.  One of the principal advantages of a flow system over the older manometric and volumetric techniques is the ability to closely control the composition of the atmosphere surrounding the tissue.  Volume, pressure, flow rate, and usually temperature are constant, and changes in the composition of the gas stream with time are related to the activities of the living tissue.  The paragraph bridging the columns of page 680 teaches that the paper is concerned with three basic questions: (a) When does equation 1 (R = %C•F/100) apply? (b) When equation 1 does not apply what is the appropriate mathematical framework to deal with the experimental data? (c) What are the potential experimental advantages in using this general solution?  The experimental section on page 680 describes the flow system and how samples were obtained for measurement of carbon dioxide.  The derivation of the nonsteady state 
In the paper van Iersel investigated temperature -response curves for photosynthesis and respiration which are useful in predicting the ability of plants to perform under different environmental conditions.  Whole crop CO2 exchange rates of three magnolia (Magnolia grandiflora L.) cultivars (‘MGTIG’, ‘Little Gem’, and ‘Claudia Wannamaker’) were measured over a 25 °C temperature range.  Plants were exposed to cool temperatures (13 °C day, 3 °C night) temperatures before the measurements.  Net photosynthesis (Pnet) of all three cultivars increased from 3 to 15 °C and decreased again at higher temperatures.  ‘MGTIG’ had the highest and ‘Little Gem’ the lowest Pnet, irrespective of temperature.  The Q10 (relative increase in the rate of a process with a 10 °C increase in temperature) for Pnet of all three cultivars decreased over the entire temperature range.  ‘MGTIG’ had the lowest Q10 at low temperatures (1.4 at 8 °C), while ‘Little Gem’ had the lowest Q10 for Pnet at temperatures >17 °C and a negative Q10 > 23 °C.  This indicates a rapid decline in Pnet of ‘Little Gem’ at high temperatures.  All three cultivars had the same optimal temperature (11 °C) for net assimilation rate (NAR), and NAR 2 exchange data of groups of whole magnolias was collected using a multichamber, semicontinuous CO2 exchange system.  Ambient air was blown into acrylic gas-exchange chambers and air flow into the chambers was measured with mass flow meters.  The CO2 concentration of the incoming air was measured with an infrared gas analyzer (IRGA).  The difference in the CO2 concentration of the air entering and exiting the chamber was measured with an IRGA in differential mode (LI-6251).  Air flow to the differential IRGA was controlled by opening and closing solenoid valves.  Whole-chamber CO2 exchange (mmol·s–1) was calculated as the product of mass flow (mol·s–1) and the difference in CO2 concentration of the air entering and exiting the chamber (mmol·mol–1).  Every chamber was measured for 30 seconds, once every 10 minutes.  There was a 30 second delay in data collection after solenoids were switched to measure the next chamber, to assure that all air from the previous gas exchange chamber was purged from the tubing.  The data from the 30 second measuring period was automatically collected, averaged and stored by a datalogger.  Four plants of a cultivar were enclosed in each acrylic gas exchange chamber and eight chambers were placed in larger growth chambers.  Errors in the measurements due to zero drift of the differential IRGA were corrected by subtracting the CO2 exchange rates of empty gas exchange chambers from the measured CO2 exchange rate of the plants.   
In the paper Long discusses gas exchange measurements and what they can tell us about the underlying limitations to photosynthesis?  There is also a discussion of procedures and sources of error.  Leaf CO2 uptake (A) versus intercellular CO2 concentration (Ci) curves may now be routinely obtained from commercial gas exchange systems.  The potential pitfalls, and means to avoid these, are examined.  The paragraph bridging the columns of page 2394 is directed to off‐the‐shelf gas exchange systems and some pitfalls.  In particular the first full paragraph of the right column of page 2394 deals with leaks.  Some CO2 can escape through the gasket, this may not be a constant and will vary with the leaf.  It is worse among leaves with prominent veins where small air channels may form between the gasket and the sides of the vein.  This is particularly significant at low fluxes when errors due to artefactual apparent fluxes will have their greatest effect and in the measurement of A/Ci responses, when differences between 2] between the inside and outside of the chamber.  However, gaskets have some permeability and may release or absorb some CO2.  These leaks may be measured and used to correct fluxes.  However, when the leaf is placed in the chamber additional leaks may be introduced.  There are two partial solutions: 1) use a dead leaf, formed by rapidly drying a live specimen and establish the rate of leakage at each [CO2] that will be used in constructing an A/Ci response and 2) enclose the chamber in a container filled with the gas mixture that is being introduced into the chamber.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the instrument used by Kositsup to control it to perform the A/Ci measurements of Kositsup using a continuously varying change in pressure (a nonsteady state technique such as taught by Marynick) from a first pressure (ambient) to a second pressure (both lower and greater than ambient) in which the CO2 exchange rate is measured a plurality of times by measuring the concentration of CO2 in the gas entering the leaf chamber simultaneously with the concentration of CO2 in the gas leaving the chamber and determining a change/differential due to the photosynthesis capable sample in the chamber because as taught by McDermitt plant leaves are able to maintain a quasi-steady state with respect to CO2 mole fractions which change at the rates observed in typical experiments (e.g., 0.01-1 ppm•s-1), under these conditions, the transient (continuously varying) approach provides a valid method for measuring CO2 response curves which is rapid and convenient inasmuch as it does not require a series of mixed gasses or long equilibration times, and it can be performed with a compact and portable instrument and such changes can be programmed into such an instrument or it is expected to result in time savings as taught by Marynick compared to the normal steady state technique.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a similar measurement with an empty chamber into the Kositsup instrument and method because as taught by McDermitt and van Iersel there are instrument parameters such as system leaks that are increased when the CO2 pressure inside the measurement chamber differs from the ambient CO2 pressure surrounding the chamber because of the pressure gradient and zero drift of the IRGA that can and should be corrected by subtracting the CO2 exchange rates of 2 exchange rate of the plants to better model the known steady state measurements as taught by at least McDermitt or such a technique is normally recommended by instrument manufacturers as taught by Long to reduce the effects of system leaks.  With respect to claim 9, it would have been obvious to one of ordinary skill in the art at the time the application was filed to move the flow splitting element in the mixing console of the LI-6400 instrument used by Kositsup to a position in the sensor head that is proximal to the sample chamber as taught by Johnson because of the reduction in leaks and other factors that create errors in measurements made with an instrument such as the LI-6400 in which the flow splitting mechanism is in the gas mixing console.  Finally, with respect to claims 19 and 22, since µmol•mol-l is equal to ppm, the change in CO2 concentration in the McDermitt paper (e.g., 0.01-1 ppm•s-1) converts to 0.60-60 µmol mol-l min-1 which covers at least a part of the claimed range.  Since McDermitt did not appear to explore if plants are able to maintain the quasi-steady state for CO2 concentration change rates outside of the above range in the experiments presented, it would have been obvious to make such a determination because one of ordinary skill in the art would have recognized that the ability to maintain the quasi steady state is a measurable results effective variable as shown by the range in the results of McDermitt and optimization of such variables has been determined to be obvious by the Court (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. In response to the amendment, the obviousness rejection has been modified.    
With respect to the obviousness rejection, Kositsup already teaches varying the CO2 pressure in a stepped (nonlinear) fashion so that the difference between what is claimed and what is taught is changing the concentration continuously (in a nonsteady state manner) instead of a stepped manner.  When the pressure is varied in the stepped manner by Kositsup a period of time (15 minutes) was allowed to pass until the concentration stabilized so that a measurement could be taken.  In doing this, Kositsup uses an external CO2 source.  While examiner acknowledges that McDermitt is a closed-loop system that does not mean that its teachings cannot be used to modify the teachings of another type of system.  As the Court has held, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references -1) external CO2 concentration.   Thus, one of ordinary skill in the art would have recognized that a continuously varying CO2 concentration under these quasi-steady state conditions could replace the steps used by Kositsup which are similar to the comparison system in McDermitt which used concentration steps in a manner similar to Kositsup.  The person of ordinary skill in the art would have also recognized that this change would eliminate the need for the equilibration times to reach a stabilized condition as taught by McDermitt.  Examiner has added the newly cited Marynick reference to the rejection to show that similar teachings are also known for open systems as well with a recognized/anticipated reduction in the time needed to perform the measurement.  Thus, contrary to the urging of applicant, the teachings of McDermitt or Marynick combined with the teachings of Kositsup do show the obviousness of a nonsteady state/continuous variation of the CO2 concentration through the flow chamber.  As such, the Johnson and van Iersel references are not needed for that purpose.  With respect to the measurement of an empty chamber as part of the procedure McDermitt, van Iersel and the newly cited and applied Long paper show that measurement using an empty chamber is a known method to correct for leaks in the system.  Long in particular teaches that this is recommended commonly by manufacturers as a partial solution to leaks.  Thus that aspect of the claim is also obvious.   With respect to the age of the references, contentions that one or more references are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  The arguments are not persuasive.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to gas exchange measurement chambers and techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797